Citation Nr: 0212814	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as being proximately due to or the 
result of the service connected left pleural cavity injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
pilonidal cyst.

(The issue of entitlement to an increased rating in excess of 
20 percent for the service connected left pleural cavity 
injury will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1952 to July 1954.

This appeal arises from a September 1999 rating decision of 
the Cleveland, Ohio Regional Office (RO).  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating in excess of 20 percent 
for the service connected left pleural cavity injury pursuant 
to the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9 (a) (2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002 (to be codified at 38 C.F.R. 
§ 20.903.)  After giving notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
pilonidal cyst was last denied by rating decision in November 
1984.

2.  The veteran received written notice of that denial by 
letter of the same month; however, he failed to file a timely 
notice of disagreement and the November 1984 rating decision 
is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is not more than merely cumulative and is not 
so significant that it must be considered in order to decide 
the merits of the claim.

4.  The veteran's COPD is not etiologically related to the 
service connected left pleural cavity injury.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1984 rating decision 
that denied entitlement to service connection for a pilonidal 
cyst is not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (2001).

2.  The veteran's COPD is not proximately due to or the 
result of the service connected left pleural cavity injury.  
38 C.F.R. § 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

With regard to the claim of service connection for COPD on a 
secondary basis, in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  The VCAA 
applies to all pending claims for VA benefits and provides, 
among other things, that VA shall make reasonable efforts to 
notify a claimant of relevant evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001).  As set forth below, the RO's 
actions throughout the course of this appeal have satisfied 
the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the September 1999 rating decision of the evidence needed 
to substantiate his claim.  He was provided an opportunity to 
submit such evidence.  Moreover, the RO notified the veteran 
of all regulations relating to his claim and informed him of 
the reasons for which it had denied his claim in the December 
1999 statement of the case and the April and August 2000 
supplemental statements of the case.  The Board finds that 
the information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 (West Supp. 
2001) in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for service 
connection.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
medical records have been obtained to include voluminous 
private treatment records and VA outpatient treatment 
records.  The veteran has also been afforded a VA respiratory 
examination.  In short, VA has fulfilled the duty to assist 
by aiding the veteran in obtaining all medical evidence that 
relates to the claims at issue.  

With regard to the claim to reopen service connection for a 
pilonidal cyst, the Board notes that the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 and 
implementing regulations apply to claims to reopen based on 
new and material evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran has been informed of the 
evidence needed to support his claim and all available 
records relative to the pilonidal cyst have been obtained. 

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Pilonidal cyst

On the February 1952 induction examination, a pilonidal cyst 
was present which was not currently draining.  

In February 1954, the veteran was hospitalized for a 
pilonidal cyst.  An incision was made and the cyst was 
drained.  The diagnosis was an inflamed pilonidal cyst.  

The March 1954 narrative summary on discharge shows that the 
veteran had first noticed a pilonidal abscess 18 months 
before.  There had been intermittent drainage for 8 months.  
On discharge, the defect was almost completely filled in.  

There was no mention of a pilonidal cyst on the July 1954 
service separation examination.

By rating decision in October 1954, it was noted that a 
pilonidal cyst was found on the entrance physical 
examination.  There was no evidence of any pre-service 
pilonidal cyst which was developmental.  It was concluded 
that a pilonidal cyst was a constitutional or developmental 
abnormality which was not a disability under the law.  The 
veteran received written notice of the October 1954 rating 
decision by letter of the same month.

On VA examination in June 1983, the veteran complained of a 
chronic pilonidal cyst with infections and foul smelling 
drainage.  

In February 1984, the veteran indicated that there had been 
recurrent infections of the pilonidal cyst since the 
inservice surgery.  He claimed that he did not have the cyst 
when he entered the service and the inservice surgery was 
necessary due to being bounced around on a metal tank seat.  

On VA examination in September 1984, there was a healed mid-
line scar.  There was slight drainage from the center.  The 
diagnosis was post operative recurrent pilonidal cyst.  

By rating decision in November 1984, service connection for a 
pilonidal cyst was denied as it was noted that a pilonidal 
cyst was diagnosed on entrance into service and that remedial 
surgery was performed in service with no additional 
complaints or findings through the remainder of service.  
Currently, there was a well-healed scar and slight drainage 
which did not constitute new and material evidence.  The 
veteran received written notice of this denial by letter of 
the same month.  

The veteran failed to file a timely notice of disagreement 
with respect to the denial of the claim of service connection 
for a pilonidal cyst by rating decision in November 1984 and 
that decision is final.  38 C.F.R. §§ 3.104, 20.302 (2001).  
In order to reopen the issue of service connection for a 
pilonidal cyst, the veteran must present or secure new and 
material evidence with respect to this issue.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).    

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Current caselaw provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).   

Evidence received since November 1984 includes of the 
following. 

Received in April 1999, were private treatment records dating 
from 1982 to 1999.  In December 1982, the veteran complained 
of a pilonidal cyst which had bothered him on a fairly 
regular basis.  It had been very painful lately and draining 
quite badly.  The assessment was a pilonidal cyst with 
multiple fistulous tracts of infection.  Later in December 
1982, it was noted that the pilonidal cyst had healed 
reasonably well.  In September 1984, minimally tender 
fistulous tracts were identified.  The assessments included 
pilonidal cyst.  In April 1990, it was noted that fistulas of 
the buttocks were pretty well healed. 

A June 1999 statement from Clarence Bell, MD., the veteran's 
treating physician, indicates that the veteran had multiple 
health problems.  Fistulous tracts perirectally occurred 
while the veteran was in the military for which he was 
operated on.  Continuous draining was ongoing and would 
continue to do so. 

With regard to the prior November 1984 rating decision, it 
was shown at that time that the veteran's pilonidal cyst was 
not related to service.  The additional evidence submitted 
since that time continues to show the presence of a pilonidal 
cyst which is not related to service.  Rather, it is merely 
duplicative of the evidence which was previously of record.  
As the additional evidence submitted does not demonstrate a 
nexus between the current pilonidal cyst and service, the 
Board finds that it is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Thus, the additional evidence submitted is 
not new and material.

The veteran's statements in support of his claim do not 
constitute competent medical evidence to establish the 
inservice onset of a pilonidal cyst.  A lay person such as 
the appellant may not offer evidence that requires medical 
knowledge.  See Nici v. Brown, 9 Vet. App. 494 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Spalding v. 
Brown, 10 Vet. App. 6 (1997).  In short, the additional 
evidence is not so significant that it must be considered in 
order to decide the merits of the claim and the appellant's 
claim may not be reopened.  Accordingly, new and material 
evidence has not been submitted and the claim remains denied.  


COPD

The evidence shows that in April and May 1985, treatment 
notations included an assessment of COPD.  In November 1985, 
the assessment was severe COPD.  

VA chest x-rays in December 1998 showed evidence of COPD.

A June 1999 statement from Clarence Bell, MD., the veteran's 
treating physician, indicates that the veteran had multiple 
health problems to include COPD.  He had developed very 
severe COPD.  It was opined that it was certainly possible 
that shrapnel wounds of the chest had contributed to his 
COPD.  

Pulmonary function tests in July 1999 were interpreted as 
showing the presence of severe obstructive ventilatory 
impairment.  

On VA respiratory examination in July 1999, the veteran 
complained that his shortness of breath was growing worse.  
He used 3 inhalers.  On examination, breath sounds were 
fairly audible.  There were no rales.  He was able to walk 
one block before becoming short of breath.  The diagnoses 
included a history of COPD with PFT's showing severe 
restrictive ventilatory impairment.  

Service connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  In 
addition, in the case of Allen v. Brown, 7 Vet. App. 439 
(1995), the Court held that service connection may be awarded 
for a disability under 38 C.F.R. § 3.310 if an existing 
disability was aggravated by a service connected disability.    

The veteran is currently claiming that he suffers from COPD 
that is the result of his service connected left pleural 
cavity injury.  The record shows that the veteran was first 
treated for COPD in the mid-1980s, many years after 
separation from service.  

The veteran's contention as to a putative nexus between COPD 
and a left pleural cavity injury is purely speculative.  Dr. 
Bell, the veteran's treating physician, opined in June 1999 
that it was certainly possible that shrapnel wounds of the 
chest had contributed to the veteran's COPD.  The Board finds 
that this private physician statement lacks probative value.  
The language used by the physician indicated only a 
possibility, not probability, that shrapnel wounds had 
contributed to COPD.  By its own terms, this suggestion that 
COPD was possibly related to shrapnel wounds equally 
indicates that COPD was possibly not related to shrapnel 
wounds.  Considered in its full context, Dr. Bell's  June 
1999 statement lacks probative value because it is an opinion 
of mere possibility and not probability.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative);  Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection);  Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).

In short, there is no competent evidence to establish an 
etiologic link between COPD and the veteran shrapnel wounds.  
Although the veteran is claiming secondary service 
connection, the Board also notes that service connection may 
be granted if an existing disability was aggravated by a 
service connected disability.  Allen, supra.  As is the case 
with the secondary service connection claim, there is no 
competent medical evidence to support such a theory in this 
case.

In fact, the only remaining evidence that would support the 
veteran's claim that he currently suffers from COPD that is 
proximately due to a service connected disability is found in 
the veteran's statements; however, lay evidence is inadequate 
to establish a medical diagnosis or medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the preponderance of the evidence is against the veteran's 
claim.  


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease as being proximately due to or the result 
of the service connected left pleural cavity injury is 
denied.  

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for a pilonidal 
cyst, the veteran's claim is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

